Citation Nr: 0212304	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  00-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date of service connection 
for arteriosclerotic heart disease, prior to March 10, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease (to include restoration of an 
evaluation for hypertension).

(As to the issue of a total disability evaluation based upon 
individual unemployability, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active service when he 
separated from the military in December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

As to the issue of a total disability evaluation based upon 
individual unemployability, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).


FINDINGS OF FACT

1.  The RO was not in receipt or possession of any evidence 
prior to March 10, 1998, that can reasonably be construed as 
a formal or informal claim of entitlement to service 
connection for heart disease.

2.  An episode of acute congestive heart failure or a 
workload of less than five METs has not been demonstrated 
throughout the course of the entire appeal; the first 
notation of left ventricular dysfunction with an ejection 
fraction of less than 50 percent was not until April 18, 
2001; an ejection fraction less than 30 percent has not been 
demonstrated.

3.  Hypertension is service-connected and has been rated as 
10 percent disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 10, 
1998, for the grant of service connection for 
arteriosclerotic heart disease have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for arteriosclerotic heart disease have not been met prior to 
April 18. 2001.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (2001).

3.  The criteria for a 60 percent evaluation for 
arteriosclerotic heart disease have been met from April 18, 
2001.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.104, Diagnostic Code 7005 (2001).

4.  Hypertension is separately rated as a 10 percent 
disability.  38 C.F.R. §§ 4.14, 4.24 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the September 1998, April 
1999, and January 2000 rating determinations, the October 
1998, June 1999, and March 2000 SOCs, and the January 2000, 
and July 2001 SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  Furthermore, 
in a February 2001 letter, the RO informed the veteran of the 
laws and regulations of the VCAA.  The RO informed the 
veteran about what he needed to do, indicated that they were 
going to obtain records from the VA Medical Center, and told 
him the time frame in which they needed a response.  As such, 
VA's notification requirements have been complied with. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran appeared at 
January 1999 and February 2001 hearings.  Moreover, the 
veteran appeared before the undersigned Board Member in 
January 2002.  At the time of the hearing, the veteran 
indicated that he was not aware of there being any additional 
evidence available to submit.  As such, VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 30 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 5 metabolic equivalents (METs) but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation is warranted where there is more than 
one episode of acute congestive heart failure in the past 
year; or where a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is warranted with chronic congestive 
heart failure; or where a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2001). 

38 C.F.R. § 4.104 provides that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute. When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note 2.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
In Meeks v West, 216 F.3d 1363 (Fed. Cir. 2000), the Court 
found that 38 U.S.C.A. § 5110 and its implementing 
regulations did not require that the final rating be 
effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that the RO granted service connection for 
hypertension in a May 1976 rating determination and assigned 
a noncompensable disability evaluation.  The veteran was 
notified of this decision later that month and did not 
appeal. Thus, the decision became final.  

In March 1998, the veteran requested that his claim be 
reopened.  He noted that his disability caused a heart attack 
in April 1994 and that other problems had occurred.  

In July 1998, numerous treatment records were received from 
the San Juan Regional Medical Center.  The treatment records 
reveal that the veteran was hospitalized in June 1991 with 
complaints of hypertension.  

On April 18, 1993, the veteran was hospitalized with chest 
pain.  An EKG performed at that time revealed normal sinus 
rhythm.  Physical examination revealed a blood pressure 
reading of 154/80.  During his period of hospitalization, the 
veteran had no arrhythmias.  An echocardiogram revealed left 
ventricle ejection fraction of 60 percent by volume, mild 
left ventricle hypertrophy, possible small ASD by color flow 
map by four chamber view, and minimal mitral regurgitation.  
The veteran was discharged on April 20, 1993.  A thallium 
stress test revealed EKG changes related to heart position 
rather than ischemia.  There were no ischemic changes 
identified.  Thallium images failed to demonstrate 
significant area of myocardium at risk for ischemia or 
infarct.  Discharge diagnoses of chest pain, musculoskeletal; 
essential hypertension; and hyperlipodemia, were rendered.  

In November 1993, the veteran was hospitalized with chest 
heaviness.  A chest x-ray performed at that time revealed no 
significant change with no definite acute cardiopulmonary 
disease.  An echocardiogram revealed a mildly dilated left 
atrium and ventricle with mild wall thickening.  The ejection 
fraction for the left ventricle was 70 percent.  It was the 
examiner's impression that the veteran had chest fullness and 
an abnormal EKG, with an ischemic cardiac event not being 
ruled out.   

In July 1998, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran denied any 
peripheral edema.  

Physical examination revealed that the PMI was palpated at 
the fourth intercostal space, midclavicular line.  The 
veteran had a normal sinus rhythm with no murmurs or gallops.  
There was no friction rub and no increased JVD.  The 
peripheral pulses were full and equal, bilaterally.  There 
was no peripheral edema present.  The lungs were clear to 
auscultation and percussion and there was no peripheral 
edema.  An EKG revealed no significant changes.  Diagnoses of 
essential hypertension and no evidence of cardiac disease by 
physical examination were rendered.  

In September 1998, the RO increased the veteran's disability 
evaluation from noncompensable to 10 percent disabling, and 
denied service connection for a heart condition as secondary 
to hypertension.  

In January 1999, the veteran appeared at a hearing before a 
hearing officer.  At the time of the hearing, the veteran 
indicated that he was hospitalized in April 1993 for 7 days, 
which was paid for by VA on a fee-basis arrangement.  The 
veteran also stated that he was hospitalized in November 
1993.  He further testified that he was hospitalized in 1998.  

In an April 1999 rating determination, the RO granted service 
connection for arteriosclerotic heart disease and assigned a 
30 percent evaluation effective March 10. 1998.  

In May 1999, the veteran expressed disagreement with the 
effective date of the assignment of his 30 percent evaluation 
for arteriosclerotic heart disease.  

In July 1999, the veteran requested a total disability 
evaluation based upon individual unemployability.  

Treatment records received in September 1999 reveal that the 
veteran was afforded a stress echocardiogram at Southwest 
Cardiology Associates in June 1997.  The results revealed a 
left ejection fraction at rest of 61 percent, which rose to 
70 percent after exercise.  There was no evidence of 
ischemia.  

In September 1997, the veteran reported that his fatigue had 
been present for a year and that it occurred following some 
activity or vacation.  Physical examination performed at that 
time revealed a blood pressure reading of 160/80.  His chest 
was clear.  Cardiac examination revealed a regular rate 
without murmurs, rubs, clicks, or gallops.  Carotid upstrokes 
were within normal limits without bruits.  There was no JVD 
at 30 degrees.  The extremities demonstrated no edema and 1+ 
pulses, bilaterally.  

It was the examiner's assessment that the etiology of the 
veteran's fatigue was unclear, but it was unlikely related to 
any significant left ventricular dysfunction based on a 
recent stress echocardiography.  He further noted that the 
veteran's EKG changes, while striking, were likely related to 
a combination of his prior infarction, his hypertension, and 
probable LVH. 

Also received in September 1999 were the results of a stress 
echocardiogram performed in May 1998, which revealed left 
ventricular ejection fraction of 64 percent at rest and 77 
percent post exercise and an estimate of 12 METs.  It was the 
examiner's conclusion that the stress echocardiogram was 
negative for evidence of ischemia.  

In February 2001, the veteran was afforded another hearing 
before a hearing officer.  At the time of the hearing, the 
veteran requested an effective date of May 7, 1993, for the 
granting of service connection for his arteriosclerotic heart 
disease.  He noted that he had been admitted to the San Juan 
Medical Facility on April 17,1993.  He further testified that 
the VA, in September 1993, actually paid for that 
hospitalization.  The veteran indicated that he was choosing 
May 7, 1993, as the effective date as there was a note from a 
VA doctor indicating that he had been hospitalized for his 
heart.  He stated that his last date of employment at Social 
Security was October 1999, but noted that his last work date 
was in July 1999.  He testified that he was placed on leave 
without pay for this time period because he could not perform 
his job.  The veteran stated that while he technically 
retired, it was because of his heart symptoms.  He indicated 
that his shortness of breath and fatigue had increased since 
January 1999.  He noted that his fatigue had become a chronic 
issue.  

At the time of the hearing, the veteran also submitted copies 
of VA records which included a May 7, 1993, notation 
indicating he had been admitted to San Juan Medical Center 
from April 17, 1993, to April 20, 1993.  A UGI was normal and 
a thallium stress was non diagnostic. Also of record are 
September 1993 entries noting that the emergency room visit 
on April 18, 1993, should be approved but that the subsequent 
hospitalization should not be as there was no record of 
contact with VA by the provider.  

Later that month, the veteran submitted several work related 
documents.  In a January 1999 letter, the veteran requested 
that his work day be limited to five hours.  In a May 3, 
1999, letter, the veteran's private physician noted that he 
should be out of work from May 3, 1999, to June 7, 1999, for 
medical reasons.  Finally, in a June 1999 note, the veteran's 
private physician, Dr. Y., indicated that the veteran was 
under his care for heart problems and blood pressure.  He 
noted that he was restricting the veteran from working for 
the next two weeks.  

In March 2001, treatment records were received from J. Y., 
M.D., the veteran's private physician.  At the time of a May 
1999 visit, the veteran's blood pressure was 180/110 on his 
right arm and 190/105 on his left arm.  He carotids were 2+ 
with no bruits.  The lungs were clear to auscultation.  The 
heart had a regular rate and rhythm with a positive S4 and no 
S3 or murmur.  An EKG performed in April 1999 had revealed a 
normal sinus rhythm.  As to the veteran's fatigue, the 
physician indicated that he could not find a cardiac problem.  
At the time of a June 1999 visit, the veteran was noted to be 
doing well.  He had no chest pain or shortness of breath.  
The veteran reported that he continued to feel fatigued.  He 
noted that he only had this problem when working.  As to the 
veteran's fatigue, Dr. Y. indicated that he was hard pressed 
to figure out what to do.  He noted that this did not appear 
to be cardiac.  

At the time of an August 1999 visit, the veteran stated that 
he was doing fine.  He reported still having a problem with 
chronic fatigue.  He noted walking 5 miles per day without 
pain and indicated that he had no shortness of breath.  
Physical examination revealed a blood pressure reading of 
152/82.  He had a regular rate and rhythm and there was no 
S3, S4, or murmur.  The lungs were clear and there was no 
edema.  Dr. Y. indicated that there was no change in the 
veteran's current symptoms.  

At the time of a January 2000 outpatient visit, the veteran 
reported that he was walking and did not have any symptoms of 
chest discomfort.  He stated that he was feeling well.  
Physical examination revealed blood pressure of 174/96 in the 
left arm and 180/100 in the right arm.  His heart had a 
regular rate and rhythm and there was a soft S4.  The lungs 
were clear and there was no edema in the extremities.  

During a March 2000 visit, the veteran indicated that he was 
doing very well.  He was walking and also doing a little bit 
of running.  He was not having any symptoms of chest pain or 
shortness of breath.  Physical examination revealed his blood 
pressure to be 160/100.  His heart had a regular rate and 
rhythm and a soft S4.  The lungs were clear and the 
extremities showed no edema.  Dr. Y. indicated that the 
veteran was asymptomatic.  

At the time of an October 2000 visit, the veteran reported 
that he was feeling okay.  He stated that he felt more 
fatigued and tired than he had in the past.  He was not 
having any chest pain or shortness of breath and walked 1.5 
miles per day without any chest discomfort or shortness of 
breath.  He indicated that his fatigue bothered him most.  
Dr. Y. stated that he was not sure what the veteran's fatigue 
could be attributed to.  

Treatment records from the veteran's private physician, Dr. 
E., were also received in March 2001.  In a June 1997 record, 
it was noted that a recently performed EKG stress test had 
come back completely normal with no evidence of ischemia.  At 
the time of a September 1997 visit, the veteran complained of 
fatigue.  It was the examiner's assessment that the veteran 
had angina, ischemia, hypertension, and fatigue.  During an 
April 1998 visit, the veteran again reported having fatigue.  
Physical examination revealed that the lungs were clear to 
auscultation and the heart showed a regular rhythm without 
murmurs, gallops, or ectopics.  At the time of a May 1998 
visit, the veteran reported that his fatigue symptoms had 
become much worse.  At the time of a June 1998 visit, the 
veteran indicated that he was feeling quite well.  He noted 
that his chest pains had completely gone away.  

At the time of an April 2000 visit, the veteran reported that 
he was feeling well.  He noted that he had felt much better 
since changing jobs.  Physical examination performed at that 
time revealed his blood pressure to be 140/72.  The lungs 
were clear.  The heart showed a regular rhythm without 
murmurs, gallops, or ectopics.  The extremities showed no 
clubbing, cyanosis, or edema.  

VA outpatient treatment records demonstrate that at the time 
of a January 2001 visit, the veteran denied any chest pains, 
dyspnea on exertion, or pedal edema.  At the time of a March 
2001 visit, the veteran reported that his cardiologist, Dr. 
Y., was not happy with his blood pressure control.  He 
indicated that he was still walking, gradually building to 2 
miles per day.  He reported having no chest pains or 
shortness of breath, but noted that he tired easily at the 
end of the day.  Physical examination revealed that the chest 
was clear and that the heart had a regular rate and rhythm 
with no murmurs or gallops.  There was no edema in the 
extremities.  

At the time of a May 2001 visit, the veteran was noted to 
have undergone a stress perfusion scan on March 7, 2001, to 
exclude cardiac origin.  Ejection fraction was found to be 48 
percent with small basal inferior defect but no RI.  

In May 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he 
could barely walk one-half mile without tiredness.  The 
veteran was noted to be complaining of tingling that came and 
went in his arms.  He also complained of headaches.  A stress 
test performed on April 18, 2001, had shown a small fixed 
density.  The overall study revealed normal myocardial 
perfusion images with provoked symptoms nonischemic.  Stress 
electrocardiogram was also noted to be nonischemic, but the 
veteran did have a depressed ejection fraction at 48 percent.  
He was further noted to have a mild inferior wall myocardial 
infarction, with an overall normal study.  

Physical examination of the heart and chest was within normal 
limits.  There were no abnormal heart sounds or arrthymias.  
There was no evidence of congestive heart failure.  Diagnoses 
of arteriosclerotic heart disease, status post myocardial 
infarction, and poorly controlled hypertension, were 
rendered.  The examiner noted that the veteran was suffering 
from increasing fatigue, some which might be secondary to 
multiple medications he was taking.  The examiner stated that 
at the present time, the veteran felt that he was only able 
to maintain his preaching job.  He preached once a week but 
also attended some Bible sessions.  The veteran indicated 
that he was able to maintain this, but only this, as he felt 
that he fatigued after any preaching activity.  

The examiner stated that the veteran had poorly controlled 
hypertension requiring large doses of anti-hypertensive 
medication, which significantly contributed to his fatigue.  
He further noted that the veteran needed frequent cardiac and 
blood pressure monitoring.  He stated that he did not think 
that the veteran could tolerate substantially gainful 
employment.  He noted that the veteran found his work as a 
preacher increasingly exhausting.  

Additional treatment records received from Dr. Y. demonstrate 
that the time of a March 2001 visit, the veteran's blood 
pressure was noted to be running high.  The veteran 
complained of a great deal of fatigue, especially after 
walking.  Dr. Y. reported that he did not believe this was 
angina related.  Treadmill testing performed on April 18, 
2001, revealed a reading of 10 METs.  The LV ejection 
fraction was 48 percent (post stress).  The overall summary 
of the test was normal myocardial perfusion imaging.  The 
provoked symptoms and stress ECG response were non-ischemic.  
Dr. Y. indicated that the LVF was at the lower limits of 
normal.  He further noted that the veteran had a mild 
inferior wall fixed defect with normal wall motion.  He 
stated that this was probably a normal study.  

In January 2002, the veteran appeared before the undersigned 
Board Member.  The veteran testified that he was requesting 
an earlier effective date of May 1, 1993, as he had had his 
heart attack in April 1993.  He further stated that he had to 
retire from the Social Security Administration because of his 
heart.  He indicated that the last time he had worked was in 
July 1999.  

At the time of the hearing, the veteran submitted an August 
2001 report from Dr. Y.  In the report, the findings made at 
that time of the April 2001 treadmill test were noted, 
including an ejection fraction of 48 percent.  Dr. Y. 
indicated that the veteran was doing well and that he was on 
good medication for his underlying coronary artery disease.  


Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2001).  
Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  See Wells v. Principi, 3 Vet. 
App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 (1993).  
Pertinent law and regulation also provide that the effective 
date of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. §  3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

While the Board notes that a VA record in May 1993 make 
reference to the veteran being hospitalized in April 1993 at 
San Juan Medical Center and that the September 1993 records 
indicate that the veteran's April 18, 1993, emergency visit, 
but not subsequent hospital stay should be paid for, the 
records created at that time contain no evidence that 
indicates any intent on the part of the veteran to apply for 
compensation for arteriosclerotic heart disease or in any way 
specifically identify compensation for arteriosclerotic heart 
disease as "the benefit sought," as required by § 3.155(a).  
See Dunson v. Brown, 4 Vet. App. 327, 329-330 (1993).  In 
Brannon v. West, 12. Vet. App. 32 (1998), the Court observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

To the extent that the records constitute any form of 
examination or treatment, the documents established that a 
UGI was normal.  Clearly this has no relationship to a heart 
disorder.  Further the stress test was non-diagnostic.  
Nothing would establish the existence of cardiac pathology or 
that there was a claim.  Regardless, a claim specifying the 
benefit sought was not received within 1 year of the 1993 VA 
notations.

In support of his assertion that he had adequately raised a 
claim for service connection for heart disease prior to March 
10, 1998, the veteran argues that the claim was reasonably 
raised by the medical evidence of record.  Where review of 
all documents and oral testimony reasonably reveals that a 
claimant is seeking a particular benefit, VA is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit.  Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  On 
the other hand, VA is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995) (VA is not required to perform "prognostication" but 
to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary." 38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a). "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for heart 
disease prior to receipt of his claim in March 1998.  A claim 
for service connection for heart disease was not expressly or 
impliedly raised prior to March 1998.  None of the VA 
examination reports or VA outpatient treatment records dated 
prior to this time can be interpreted as an informal claim 
for service connection for heart disease pursuant to 
38 C.F.R. § 3.155.

However, the date of a claim only partially controls an 
effective date.  The provisions of 38 C.F.R. § 3.157 have an 
interesting history and have been influenced by four 
unpublished decisions of the general counsel.  Although not 
binding, when section 3.157 was last revised, the department 
noted in the federal register that the opinions of the 
general counsel were the reasons for the revision.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  On face value, the facts establish that 
compensation had been awarded for hypertension.  Therefore, 
the veteran met the first condition precedent.  Thereafter, 
the regulation states that the provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  This 
language is consistent with the opinions of the general 
counsel.  In this case, the veteran was in receipt of 
compensation (hypertension); however, the record does not 
demonstrate that he received treatment for heart disease at a 
VA facility in the year prior to the date of receipt of his 
claim in March 1998.  Therefore, the effective date is 
controlled by the date of claim.  Thus, the benefit sought on 
appeal is denied.

Evaluation in Excess of 30 Percent for 
Arteriosclerotic Heart Disease

As previously noted, a 60 percent evaluation is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
warranted with chronic congestive heart failure; or where a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2001).

The criteria for an evaluation in excess of 30 percent prior 
to April 18. 2001, have not been met.  There have been no 
episodes of congestive heart failure reported during the 
course of the veteran's appeal.  At the time of a June 1997 
stress echocardiogram the veteran had a left ejection 
fraction of 61 percent at rest and 70 percent after exercise.  
There was no evidence of ischemia.  While the veteran was 
noted to have chromic fatigue at the time of a September 1997 
visit, the examiner indicated that it was unlikely related to 
any significant left ventricular dysfunction.  At the time of 
the May 1998 stress echocardiogram, the veteran was noted to 
have an estimate of 12 METs and a left ejection fraction of 
64 percent at rest and 77 percent post exercise.  At the time 
of the veteran's July 1998 VA examination, an EKG revealed no 
significant changes.  The veteran had a normal sinus rhythm 
and no murmurs or gallops.  

Treatment records received from Dr. Y. demonstrate that the 
veteran had a normal sinus rhythm on an EKG performed in 
April 1999.  They further demonstrate that the veteran had no 
complaints of chest pain or shortness of breath at the time 
of June and August 1999 visits. While fatigue was noted at 
the time of the April, June and August 1999 visits, Dr. Y. 
did not relate this to a cardiac problem.  At the time of a 
January 2000 visit, the veteran reported that he was feeling 
well and that he did not have any discomfort.  The veteran 
was also not having any symptoms of chest pain or shortness 
of breath at the time of a March 2000 visit and Dr. Y. 
reported that the veteran was asymptomatic.  During an April 
2000 visit with Dr. E., the veteran indicated that he was 
feeling well and reported that he felt much better since 
changing jobs.  During an October 2000 visit to Dr. Y., the 
veteran reported that he was feeling okay.  While he noted 
that he was more fatigued than in the past, he stated that he 
was not having any chest pain or shortness of breath and that 
he was walking 1.5 miles per day.  Dr. Y. stated that he was 
not sure what the veteran's fatigue could be attributed to.  

Furthermore, at the time of a January 2001 VA visit, the 
veteran denied any chest pains, dyspnea on exertion, or pedal 
edema.  Moreover, at the time of a March 2001 visit, the 
veteran reported having no chest pains or shortness of 
breath.  He also noted that he was building up to 2 miles per 
day walking.  

On April 18, 2001, the veteran underwent treadmill testing.  
Testing revealed a MET score of 10.  Moreover, the examiner 
noted that the overall summary of the test was one of normal 
myocardial perfusion imaging.  While Dr. Y. indicated that 
the study was probably normal, the LV ejection fraction was 
only 48 percent post stress.  

In accordance with Diagnostic Code 7005, a percentage score 
of between 30 and 50 percent warrants a 60 percent 
evaluation.  The April 18, 2001, treadmill results contain 
the first objective medical findings that would warrant a 60 
percent evaluation under diagnostic code 7005.  

A 100 percent schedular disability evaluation is not 
warranted as the veteran has not been shown to have chronic 
congestive heart failure; or a workload of 3 METs or less at 
any time.  

Hypertension

In the appeal process, the RO changed the veteran's 
disability to arteriosclerotic heart disease from 
hypertension.  At one time, there were some overlap of 
manifestations and separate ratings were not appropriate.  
However, VA revised the criteria and there are no current 
overlaps.  The RO awarded a 10 percent evaluation for 
hypertension under diagnostic code 7101.  There is no legal 
reason to disturb that determination.   



ORDER

An effective date earlier than March 10, 1998, for the grant 
of service connection for arteriosclerotic heart disease is 
denied.  

An evaluation in excess of 30 percent for arteriosclerotic 
heart disease prior to April 18, 2001, is denied.  

A 60 percent evaluation for arteriosclerotic heart disease is 
granted, subject to regulations governing monetary benefits, 
from April 18, 2001.

An evaluation in excess of 60 percent for arteriosclerotic 
heart disease is denied.

A separate 10 percent evaluation for hypertension is 
restored.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

